Mitchell, J.,
(dissenting.) It seems to me that, if language means anything, there is no evading the fact that the decision of the court below is based expressly and exclusively upon the proposition that it had no power to adopt any plan of bridging these streets which would involve the necessity of the Minneapolis & St. Louis Railway Company changing the alignment of its tracks, unless it' consented to do so, and that, if the court had believed that it had such power, it would, to use its own language, not have hesitated to exercise it as for the best interests of all concerned, and adopted the plan suggested by the appellant. In this, I think, the court erred. It may be true that the court might not have had the right to directly command that company to locate its track at any particular locality; but inasmuch as the duty of the company to restore the street to a condition suitable for use of the public is an absolute one, the court had a right to compel this to be done in such manner as would best subserve.the interests of all parties; and if this involved the necessity of the Minneapolis & St. Louis Company moving its tracks, or securing more ground to enable it to perform its duty to the public, that is its own concern. It must perform its duty to the public, or abandon the crossing. I think the judgment should be reversed.
Note. A motion for reargument of this ease was denied September 14, 1888.